Citation Nr: 0837256	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Rachel Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right ear hearing loss.


FINDING OF FACT

The veteran's current right ear hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran asserts that he was exposed to acoustic trauma in 
service in the form of machine gun fire and the noise of 
fighter jets as the result of his duties while stationed at 
Ladd Air force Base in Alaska from 1953 to 1955.  The veteran 
alleges he was not provided with ear protection during his 
service.  He contends that this in-service exposure to 
acoustic trauma caused his current right ear hearing loss.  

The veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
The veteran has not alleged that he participated in combat.  
His service records do not demonstrate that he participated 
in combat.  As there is no evidence that the veteran 
participated in combat, he may not be presumed to have been 
exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) 
(West 2002).  However, the veteran's occupational military 
specialty was as an infantry man; therefore his exposure to 
noise in service is consistent with his circumstances in 
service.  However, even if the veteran was exposed to 
acoustic trauma in service, a nexus between his current 
disabilities and the in-service exposure to acoustic trauma 
must be shown.
  
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran asserts that he initially experienced hearing 
loss in his right ear during his period of active service.  
He contends that he was first evaluated by a physician for 
hearing loss in the early 1960's and then again in 1967, over 
five years after his separation from service.  However, he 
has not provided any medical records from those physicians.  
The first post-service medical evidence showing treatment for 
hearing loss is not dated until October 2005, when the 
veteran underwent a VA audiometric examination.  The 
examination at that time revealed sloping to essentially 
moderate sensorineural hearing loss in the right ear, and 
severe to profound sensorineural hearing loss in the left 
ear.  Speech recognition ability was reported good in the 
right ear and poor in the left ear.  In December 2005, the 
veteran was issued hearing aids for both ears.  The veteran 
returned for a six month evaluation, at which time his 
hearing was found to be consistent with the October 2005 
audiometric results.  

The veteran next received a hearing evaluation by a private 
physician in June 2006 for the purpose of determining whether 
his hearing loss was service connected.  The physician 
submitted a letter stating a medical opinion that the hearing 
loss in the right ear was more than likely due to the noise 
exposure the veteran had while in service, but could not 
connect the left ear hearing loss to service and recommended 
that an ENT consultation be conducted. 

On VA examination in March 2007, the veteran reported a 
history of not being able to hear well with his right ear 
since service.  He stated that he could not hear people 
speak.  He reported that he was exposed to weapons firing 
while in service and was not provided ear protection.  He 
also reported that his post-service occupational noise 
exposure included a thirty-year history as a construction 
worker, as well as a ten-year history as a truck driver and 
longshoreman ship driver.  He did not report noise exposure 
following his retirement.  An audiometric examination was 
conducted which demonstrated bilateral hearing loss that 
comported with VA requirements for consideration as a 
disability.  In addressing whether it was as likely as not 
that the veteran's current right ear hearing loss was related 
to acoustic trauma in service, the examiner determined that 
it was not.  Rather, it was more likely that the current 
right ear hearing loss was related to a forty-year history of 
civilian occupational noise exposure.  That was felt to be 
the case as there was a lack of evidence of medical records 
to substantiate a long-standing complaint and treatment of 
hearing loss.  Further, the veteran's report of examination 
at separation from service revealed no evidence of hearing 
loss.  The first evidence of any hearing loss was dated 
nearly fifty years after separation from service.  The 
examiner noted that hearing loss related to noise exposure 
occurs at the time of injury and does not present with 
progressive onset. 

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.   Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case there are two medical opinions in evidence, 
however, the more probative value is assigned to the March 
2007 opinion finding that the veteran's right ear hearing 
loss is not likely related to his service than the June 2006 
finding that the right ear hearing loss is more than likely 
due to the noise exposure he underwent while in service.  The 
June 2006 physician provided no rationale for finding a 
relationship between the current hearing loss and the noise 
in service.  Additionally, there is no evidence that the 
physician reviewed the veteran's record as a whole in 
conjunction with rendering his opinion.  In contrast, the 
March 2007 opinion was based on a review of the entire 
record, and an adequate rationale as to why his current 
hearing loss was not likely related to service connection was 
provided.  Further, the March 2007 physician notes that the 
private physician administered an audiometric exam by a non-
standard method, SRS MLV.  Because the March 2007 physician's 
assessment is more probative and persuasive than the June 
2006 opinion in finding no relationship between the veteran's 
current right ear hearing loss and his period of active 
service, the Board finds that service connection is not 
warranted. 

Because of the length of time between the veteran's 
separation from service and the initial record of diagnosis, 
the veteran is not entitled to service connection for right 
ear hearing loss on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence of record weighs 
against a finding of a medical nexus between military service 
and the veteran's right ear hearing loss.  Thus, the Board 
finds that service connection for right ear hearing loss is 
not warranted.

The Board has considered the veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not competent 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran purports that his symptoms during service support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide a medical nexus.  Thus, 
the veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current right ear 
hearing loss first manifested many years after service and is 
not related to his active service or any incident therein.  
As the preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2006 and in July 
2007, and a rating decision in April 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


